                                   Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 1 of 6



                            1   MICHAEL R. MATTHIAS (57728)
                                mmatthias@bakerlaw.com
                            2   BAKER & HOSTETLER LLP
                            3   11601 Wilshire Boulevard, Suite 1400
                                Los Angeles, CA 90025-7120
                            4   Telephone:    310.820.8800
                                Facsimile:    310.820.8859
                            5
                                Attorneys for Defendant DiscoverOrg, LLC
                            6

                            7                               UNITED STATES DISTRICT COURT

                            8                              NORTHERN DISTRICT OF CALIFORNIA

                            9                                  SAN FRANCISCO DIVISION
                           10   NORTH AMERICA PHOTON INFOTECH,               Case No.:
                           11   LTD., a Mauritius private limited company,
                                                                             DEFENDANT’S NOTICE OF REMOVAL
B AKER & H OSTE TLER LLP




                           12                 Plaintiff,                     OF ACTION
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13          v.                                    [Removal from the Superior Court of the State
                                                                             of California, County of San Francisco, Case
                           14   DISCOVERORG, LLC, a Delaware limited         No. CGC-18-571774]
                                liability company, and DOES 1-25,
                           15                                                Action Filed: December 3, 2018; Amended
                                              Defendants.                    Complaint Filed: January 29, 2019
                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28


                                                                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
                                     Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 2 of 6



                            1          TO THE CLERK OF THE ABOVE-TITLED COURT AND TO PLAINTIFF
                            2   NORTH AMERICA PHOTON INFOTECH, LTD, ACTING BY AND THROUGH ITS
                            3   COUNSEL OF RECORD:
                            4          PLEASE TAKE NOTICE THAT Defendant DiscoverOrg, LLC (“Defendant” or
                            5   “DiscoverOrg”) hereby removes this action—with reservation of all its rights and defenses—from
                            6   the Superior Court of the State of California for the County of San Francisco, Case No. CGC-18-
                            7   571774, to the United States District Court for the Northern District of California pursuant to
                            8   pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.
                            9   I.     SUMMARY OF PLAINTIFF’S ALLEGATIONS AND GROUNDS FOR
                           10          REMOVAL
                           11          1.      On or about December 3, 2018, Plaintiff North America Photon Infotech, Ltd.
B AKER & H OSTE TLER LLP




                           12   (“Plaintiff” or “North America Photon”) filed a Complaint for breach of contract in the Superior
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   Court of California, County of San Francisco. The matter was assigned case number CGC-18-
                           14   571774.
                           15          2.      On or about January 29, 2019, Plaintiff filed a First Amended Complaint in the
                           16   Superior Court of California, County of San Francisco.
                           17          3.      Plaintiff personally served DiscoverOrg on February 6, 2019 at 805 Broadway
                           18   Street, Suite 900, Vancouver, Washington 98660. Attached hereto as Exhibit A is a true and
                           19   correct copy of the Proof of Service Summons.
                           20          4.      Pursuant to 18 U.S.C. § 1446(a), true and correct copies of all process, pleadings,
                           21   and orders served upon DiscoverOrg are attached as Exhibit B, which includes the Summons,
                           22   Civil Case Cover Sheet, First Amended Complaint, Superior Court of California, County of San
                           23   Francisco Alternative Dispute Resolution Information Package along with form Stipulation to
                           24   Alternative Dispute Resolution (ADR), and Notice to Plaintiff.
                           25          5.      For completeness, attached are also true and correct copies of the Complaint,
                           26   Summons, and Civil Case Cover Sheet filed by Plaintiff on December 3, 2018 in the Superior
                           27   Court of the State of California for the County of San Francisco, attached hereto as Exhibit C.
                           28          6.      To date, none of the Doe Defendants have been identified.

                                                                               -2-
                                                                                     DEFENDANT NOTICE OF REMOVAL OF ACTION
                                       Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 3 of 6



                            1   II.      THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER
                            2            7.     Pursuant to 28 U.S.C. §1332, this Court has original jurisdiction over this action
                            3   based on diversity of the parties and the amount of controversy in excess of $75,000.
                            4            8.     Upon information and belief, and based upon the allegations set forth in the First
                            5   Amended Complaint, Plaintiff “is a Mauritius private limited company with its principal place of
                            6   business in Quatre Bornes, Mauritius.” (Ex. B, First Amend. Compl. ¶ 2).
                            7            9.     On December 6, 2017, North America Photon Infotech Ltd. filed a Certificate of
                            8   Surrender with the Secretary of State for the State of California surrendering its authority and
                            9   rights to transact business in the State of California. The Certificate of Surrender lists North
                           10   America Photon Infotech Ltd.’s address as Level 7, Tower 1, Nexteracom, Cybercity, Ebene,
                           11   Mauritius 72201.
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                         10.    For purposes of determining jurisdiction pursuant to 28 U.S.C. § 1332, Plaintiff is
      L OS A NGELE S




                           13   a citizen of Mauritius.
                           14            11.    Defendant DiscoverOrg is a limited liability company located in the State of
                           15   Delaware with its principle place of business at 805 Broadway Street, Suite 900, Vancouver,
                           16   Washington 98660-3277. For purposes of determining jurisdiction pursuant to 28 U.S.C. § 1332,
                           17   DiscoverOrg is a citizen of the States of Delaware and Washington.
                           18            12.    As set forth in the First Amended Complaint, this action was brought for (1)
                           19   breach of contract, (2) fraud or intentional misrepresentation, and (3) unfair competition.
                           20            13.    Plaintiff’s First Amended Complaint seeks damages in the amount of $47,920 for
                           21   the First Cause of Action and $150,000 for the Second Cause of Action. (Ex. B, First Amend.
                           22   Compl. at 6).
                           23            14.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) for the
                           24   reasons set forth in Paragraphs 7 – 13 because this action is between citizens of different states
                           25   and the amount in controversy exceeds $75,000.
                           26   III.     REMOVAL REQUIREMENTS ARE SATISFIED
                           27            15.    This Notice of Removal is being filed within thirty days of DiscoverOrg being
                           28   served with the pleading pursuant to 28 U.S.C. § 1446.

                                                                                -3-
                                                                                      DEFENDANT NOTICE OF REMOVAL OF ACTION
                                    Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 4 of 6



                            1          16.     To date, no Defendants have filed a responsive pleading in the action commenced
                            2   in the Superior Court of the State of California, County of San Francisco, and no other
                            3   proceedings have transpired in the state court action.
                            4          17.     This Notice of Removal is being filed in the United States District Court for the
                            5   Northern District of California, the district court of the United States for the district and division
                            6   within which the state court action is pending, as required by 28 U.S.C. §§ 1446(a) and 1441(a).
                            7          18.     Upon filing the Notice of Removal, DiscoverOrg will furnish written notice to
                            8   Plaintiff’s counsel, and will file and serve a copy of this Notice with the Court of the Superior
                            9   Court of San Francisco County, pursuant to 28 U.S.C. § 1446(d).
                           10          19.     WHEREFORE, Defendant hereby removes to the Court the above action pending
                           11   against it in the Superior Court of California, County of San Francisco.
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13   Dated: March 7, 2019                           Respectfully submitted,
                           14                                                  BAKER & HOSTETLER LLP
                           15

                           16                                                  By:    /s/ Michael R. Matthias
                           17                                                          Michael R. Matthias

                           18                                                          Attorneys for Defendant
                                                                                       DiscoverOrg, LLC
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28

                                                                                 -4-
                                                                                       DEFENDANT NOTICE OF REMOVAL OF ACTION
                                   Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 5 of 6



                            1                                         PROOF OF SERVICE
                            2
                                       I am employed in Los Angeles County, California. I am over the age of eighteen years
                            3   and not a party to the within-entitled action. My business address is 11601 Wilshire Boulevard,
                            4   Suite 1400, Los Angeles, CA 90025-0509. On March 7, 2019, I served a copy of the within
                                document(s) in a sealed envelope, addressed as follows:
                            5
                                                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION
                            6
                                             by transmitting via facsimile the document(s) listed above to the fax number(s) set
                            7               forth below on this date before 5:00 p.m. and the transmission was reported as
                                             complete and without error.
                            8
                                             VIA US MAIL: by placing the document(s) listed above in a sealed envelope with
                                            postage thereon fully prepaid, in the U.S. mail at Los Angeles, CA addressed as set
                            9
                                             forth below. I am readily familiar with the firm's practice of collection and
                           10                processing correspondence for mailing. Under that practice it would be deposited
                                             with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                           11                the ordinary course of business. I am aware that on motion of the party served,
B AKER & H OSTE TLER LLP




                                             service is presumed invalid if postal cancellation date or postage meter date is more
                           12
   A TTORNEYS AT L AW




                                             than one day after date of deposit for mailing in affidavit.
      L OS A NGELE S




                           13                VIA OVERNIGHT DELIVERY: by placing the document(s) listed above in a
                                            sealed envelope and affixing a pre-paid air bill, and causing the envelope to be
                           14                delivered to a FEDEX agent for delivery.
                           15                by personally delivering the document(s) listed above to the person(s) at the
                                            address(es) set forth below.
                           16                by causing to be personally delivered the document(s) listed above to the person(s)
                                            at the address(es) set forth below.
                           17
                                             VIA EMAIL: by transmitting via electronic mail the document(s) listed above to
                                            the e-mail address(es) set forth below on this date and the transmission was reported
                           18
                                             as complete and without error.
                           19
                                                                   SEE ATTACHED SERVICE LIST
                           20
                                         I declare under penalty of perjury under the laws of the State of California that the above
                           21
                                is true and correct.
                           22           Executed on March 7, 2019, at Los Angeles, California.
                           23

                           24
                                                                                                 Denisse Aguilar
                           25

                           26
                           27

                           28

                                                                                -2-
                                                                                      DEFENDANT NOTICE OF REMOVAL OF ACTION
                                   Case 1:20-cv-02180-JPC Document 1 Filed 03/07/19 Page 6 of 6



                            1                                     SERVICE LIST
                            2   Jack Russo
                                Christopher Sargent
                            3   COMPUTERLAW GROUP LLP
                                401 Florence Street
                            4   Palo Alto, CA 94301
                                Tel: (650) 327-9800
                            5   Fax: (650) 618-1863
                                Email: jrusso@computerlaw.com
                            6   Email: csargent@computerlaw.com
                            7   Attorneys for Plaintiff
                                NORTH AMERICA PHOTON INFOTECH, LTD
                            8

                            9

                           10

                           11
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28

                                                                      -6-
                                                                            DEFENDANT NOTICE OF REMOVAL OF ACTION
